* Note that all responses to this action should be sent to Art Unit 1765  .

Priority

Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), 
which papers have been placed of record in the file. 



Abstract

Applicant is reminded of the proper language and format of an Abstract of 
the Disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 250 words. The printer will no longer accept Abstracts that are more than 25 lines, regardless of the number of words. The form and legal phraseology often used in patent claims, such as "means" and "said", should be avoided. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details. The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP2016204585A. See abstract, page 1 lines 21-24, page 3 line 30, page 4 line 33-34, page 9 lines 1-8  and 29-30; page 4 line 33-34 and page 32 line 46. 

With regard to claim 1, directed to an UV curable coating composition, comprising an UV curable polyurethane acrylate having functionality greater or equal to 6. 

JP2016204585A discloses a curable composition that gives excellent scratch 15 resistance and high hardness even when cured at a low temperature, and to provide a 
Component (A) comprises 20-100 parts by mass of penta functional or higher urethane(meth) acrylate with respect to100 parts by mass of component(A).The urethane(meth)acrylate can be the urethane addition-polymerizable compound prepared by the addition reaction of an isocyanate group and a hydroxyl group.
More specifically, regarding the limitation of functionality, the number of the acryloxy group in the urethane (meta)acrylate(meta), six or more are preferable, ten or more are more preferable.  As for the number of the acryloxy group in the urethane(meta)acrylate having molecular weight of 5000 or less, it is preferable 5-30, it is more preferable 8-25,and it is especially preferable10-20.
With regard to the UV curable limitation, note that the reference also discloses on page 9 beginning at lines 29-30,  that the “polymerization initiator preferably contains a radical polymerization initiator. The radical polymerization initiator that can be used in the present invention is a compound that  can initiate and accelerate the polymerization of an ethylenically unsaturated compound by light  and / or heat. Among these, a photopolymerization initiator is preferable, and a photoradical  polymerization initiator is more preferable. The “light” is not particularly limited as long as it is an active energy ray capable of imparting energy capable of generating a starting species from the component B by the irradiation, and is  widely limited to α rays, γ rays, X rays, ultraviolet rays. (UV), visible light, electron beam, and 30 the like. Among these, light containing at least ultraviolet rays is preferable.


With regard to claim 2, wherein the UV curable polyurethane acrylate has a number average molecular weight from 800 to 4000.
The urethane (meth)acrylate having 5 or more 25 functional groups comprises a urethane (meth)acrylate having a weight average molecular 26 weight of 10,000 or more and a urethane (meth)acrylate having a molecular weight of 5,000 or 27 less. See also page 3 line 30, and page 5 lines 1-6.


With regard to claim 3, wherein the UV curable polyurethane acrylate is selected from the group consisting of six-functionality aliphatic polyurethane acrylate, ten-functionality aliphatic polyurethane acrylate, and a mixture thereof.
Note page 1 lines 21-24 wherein the reference states that “ component A comprises a urethane (meth)acrylate having 5 or more functional groups, in which the content of the urethane (meth)acrylate having 5 or more functional groups is 20 to 100 parts by mass with respect to 100 parts by mass of the content of the component A.”


 With regard to claims 4 and 13, wherein the UV curable polyurethane acrylate comprises 5-50 wt% of six- functionality aliphatic polyurethane acrylate and 5-50 wt% of ten-functionality aliphatic polyurethane acrylate, based on the weight of the coating composition. 

Note page 4 line 33-34 and page 1 lines 21-24 discloses that “component A comprises a urethane (meth)acrylate having 5 or more functional groups, in which the 


With regard to claims 5 and 14, wherein the six-functionality aliphatic polyurethane acrylate is a reaction product of isophorone diisocyanate and pentaerythritol triacrylate.
Further, the skeleton of the blocked isocyanate compound is not particularly limited and 5 may be any as long as it has two isocyanate groups in one molecule, and may be aliphatic, 6 alicyclic or aromatic. It may be a polyisocyanate. For example, 2,4-tolylene diisocyanate, 2,6- 7 tolylene diisocyanate, isophorone diisocyanate etc. 
Note on page 9 lines 1-8 and page 32 line 46 discloses that “Specifically, pentaerythritol tri (meth) acrylate, pentaerythritol tetra (meth) acrylate, 2 dipentaerythritol penta (meth) acrylate, dipentaerythritol hexa (meth) acrylate, tri ((meth) 3 acryloyloxyethyl) isocyanurate , Trimethylolpropane tri (meth) acrylate, pentaerythritol tetra 4 (meth) acrylate ethylene oxide (EO) modified product, dipentaerythritol hexa (meth) acrylate EO 5 modified product, and the like. Note particularly that pentaerythritol tracrylate was used in Example 6 of the reference (page 32 line 46). 


With regard to claims 6 and 15, wherein the ten-functionality aliphatic polyurethane acrylate is polymerized by isophorone diisocyanate monomers.
Note page 19 line 7. 


With regard to claim 7, further comprising 0.1-3 wt% of a fluorine-containing acrylic soil-repellent, based on the weight of the coating composition.
The reference does not disclose a fluorine containing acrylic soil repellent etc. However, such use of soil repellents including those containing fluorine are well known in the art. It would have been obvious to one having ordinary skill in the art at the time the invention was made to include the soil repellent as needed since such coating may be used on textiles. Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended purpose. See Sinclair & Carroll Co. v. Interchemical Corp., 325 US 327, 65 USPQ 297 (1945). (Selection of solvent having boiling point and vapor pressure properties recognized as being ideal for printing inks into printing ink compositions found obvious on its face). See also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960). (Selection of a known plastic to make a plastic container found obvious on its face).   
Note further that the reference states in page 10 line 33 that “[a]s a halogen atom, a chlorine atom, a bromine atom, or a fluorine atom is preferable. See also page 12 line 35 and page 1 line 24 with regard to the wt% or parts by mass.  With regard to the coating limitation, note page 15 line 38, page 25 lines 4 and 27, and page 25 line 8.


With regard to claim 8 directed to a method of forming a coating on a substrate, comprising applying an UV curable coating composition to at least a portion of the substrate, wherein the UV curable coating composition comprises an UV curable polyurethane acrylate having functionality greater or equal to 6.



With regard to claim 9, wherein the UV curable coating composition comprises an UV curable polyurethane acrylate having functionality greater or equal to 6.
Note discussion in claims 1, 2 and 8 above.


With regard to claim 10, wherein the substrate comprises a substrate formed from the group consisting of polymethyl methacrylate, polycarbonate, and polyethylene terephthalate.
Note page 25 lines 24-25 the reference discloses that the resins include polybutylene terephthalate, polyethylene terephthalate, polyethylene. 


With regard to claims 11 and 16 wherein the substrate is a substrate useful for a display on board, a PET protective film and a display for computers and mobile phones.



With regard to claim 12, wherein the UV curable polyurethane acrylate is selected from the group consisting of six-functionality aliphatic polyurethane acrylate, ten-functionality aliphatic polyurethane acrylate, and a mixture thereof.
On page 6 lines 18-21, the (meth) acryloxy group in the penta- or higher functional urethane (meth) acrylate may be 19 either an acryloxy group or a methacryloxy group, or both, but is preferably an acryloxy group. 20 The pentafunctional or higher urethane (meth) acrylate is preferably a pentafunctional or higher 21 aliphatic urethane (meth) acrylate.
In conclusion, in view of the above, there appears to be no significant difference between the reference(s) and that which is claimed by applicant(s). Any differences not specifically mentioned appear to be conventional. Consequently, the claimed invention cannot be deemed as unobvious and accordingly is unpatentable.










Obviousness-type Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may 
Claims 1 and 2 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims of copending Application No. 16/474730. Although the conflicting claims are not identical, claims 1 and claim 6 of the related reference, are not patentably distinct from each other because each of the claims of each application appears contain dependent claims which, when read as a whole, contain the same subject as presently claimed and thus would have been obvious over the claimed invention.  Moreover, the conflicting claims are not identical, they are not patentably distinct from each other because each of the claims contain a product comprising the UV curable coating composing having the functionality greater or equal to 6. It is clear that all the elements of the application claims are to be found in related application claims (as the application claims fully encompasses related application claims). The difference between the application claims and the related application claims lies in the fact that the related application claim includes many more elements and is, thus, much more specific. Thus, the invention of claims of the related application is in effect a “species” of the “generic” invention of the application claims. It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29USPQ2d2010 (Fed. Cir. 1993). Since application claims is anticipated by claims of the related application, it is not patentably distinct from claims of the related application. 
provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented. 
As a future response to the rejection above, applicants are advised to not withhold a response, such as, a terminal disclaimer (TD), to the pending ODP rejection. It is noted that the filing of a TD cannot be held in abeyance since that filing “is necessary for further consideration of the rejection of the claims” as set forth in MPEP 804 (I) (B) (1) quoted below: 

“As filing a terminal disclaimer, or filing a showing that the claims subject to the rejection are patentably distinct from the reference application’s claims, is necessary for further consideration of the rejection of the claims, such a filing should not be held in abeyance. Only objections or requirements as to form not necessary for further consideration of the claims may be held in abeyance until allowable subject matter is indicated.”

Information Disclosure Statement
Note that any future and/or present information disclosure statements must comply with 37 CFR § 1.98(b), which requires a list of the publications to include: the author (if any), title, relevant pages of the publication, date and place of publication to be submitted for consideration by the Office. 
Improper Claim Dependency
Prior to allowance, any dependent claims should be rechecked for proper dependency if independent claims are cancelled. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRESSA M BOYKIN whose telephone number is (571)272-1069.  The examiner can normally be reached on M-F 7-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-2721078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
           Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Terressa Boykin/Primary Examiner, Art Unit 1765